Citation Nr: 0209639	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-04 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This case has been advanced on the 
docket because of administrative error that resulted in 
significant delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2001).


FINDINGS OF FACT

1.  There is no competent medical evidence of record relating 
the veteran's tinea pedis to any disease or injury which 
occurred during active military service.

2.  The medical evidence of record does not establish that 
the veteran's tinea pedis was proximately due to or the 
result of his service-connected tinea versicolor.


CONCLUSION OF LAW

The veteran's tinea pedis not incurred in or aggravated by 
service or a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for tinea pedis.  
He is service-connected for tinea versicolor.  The veteran 
contends that he had skin rash of his feet in service and 
continued to experience rashes of feet after service.  
Alternatively, the veteran maintains that his skin rash of 
the feet diagnosed as tinea pedis developed as a result of 
his service-connected tinea versicolor.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  
CAVC clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The United States Court of Appeals for the Federal Circuit 
(CAFC) held that, while § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected, it does considerably lighten the burden 
on the veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat service.  
See Collette v. Brown, 82 F. 3d 389, 392 (1996) (citations 
omitted).  More recently, CAVC in addressing section 1154(b) 
explained that the provision of this section "does not 
provide a substitute for medical nexus evidence, but rather 
serves only to reduce the evidentiary burden for combat 
veterans with respect to the second Caluza requirement, the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9, 16-19 (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).

Although the veteran was treated and diagnosed with tinea 
versicolor of the chest and back in service, service medical 
records do not disclose any complaints, findings, or 
diagnoses of a skin rash of the feet.  The veteran's March 
1972 separation examination report revealed that evaluations 
of the skin and feet were normal.  

The Board notes that the RO granted service connection for 
tinea versicolor of the chest and back in a November 1982 
rating decision.  

VA medical records from 1972 to 1991 show complaints and 
treatment for tinea versicolor.  However, the first evidence 
of record of a skin disorder of the feet subsequent to 
service is a May 1997 VA examination, in which tinea and 
dyshidrosis of the feet were diagnosed.  The VA physician 
noted that the veteran reported having skin problems for over 
26 years.  The diagnoses also included tinea versicolor of 
the trunk, seborrheic dermatitis on his face, dyshidrosis of 
his hands, and post inflammatory hyperpigmentation of his 
legs.  

At an August 1999 VA examination, the veteran reported that 
he had had skin problems for 27 years, since service.  He 
complained that he had a rash on his feet that occasionally 
itched and was worsened in heat.  He reported that he had 
been diagnosed with tinea pedis and tinea of the toenails.  
The veteran also noted that he had rashes on his face, back, 
and hands, and that they had been present for 27 years.  The 
examiner diagnosed signs of prurigo nodularis on the back, an 
ID reaction versus dyshidrosis of the hands, and xerosis on 
the trunk.  The examiner stated that the veteran's tinea 
pedis is not related to his tinea versicolor or xerosis.   

VA medical records from April 1999 to August 2001 show 
intermittent complaints, findings, and treatment of chronic 
tinea pedis.  However, these records do not contain a medical 
opinion relating the veteran's tinea pedis to service or to 
his service-connected tinea versicolor.

The Board has considered the veteran's statements that it is 
his opinion that his tinea pedis is related to service or to 
his service-connected tinea versicolor.  The veteran is 
competent as a lay person to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Following review of the entire claims folder, the Board notes 
that although the veteran complained of and was diagnosed 
with tinea versicolor beginning in 1972, the first treatment 
and diagnosis of tinea pedis was more than 25 years after 
service in May 1997.  Moreover, the Board finds that there is 
no medical evidence linking the veteran's tinea pedis to any 
disease he incurred during his active military service or to 
his service-connected tinea versicolor.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's tinea pedis began during 
service or developed secondary to his service-connected tinea 
versicolor.  Thus, the veteran's claim must be denied.

VCAA
 
There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
and VA's notification requirements by a statement of the 
case, and supplemental statements of the case.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records and his VA clinical records.  The veteran was 
offered the opportunity to submit additional evidence in 
support of his claim; however, he did not respond.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist, and 
that under the circumstances of this case, additional 
development would serve no useful purpose. 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for tinea pedis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

